Citation Nr: 0813117	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  07-33 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to 
January 1946.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection.  

In March 2008, the veteran's representative submitted a 
motion to advance the veteran's case on the docket and the 
motion was granted in April 2008.  


FINDINGS OF FACT

1.  The veteran's hearing loss disability and his tinnitus 
disability were not manifest to a compensable degree within 
one year following service.  

2.  The veteran's current hearing loss and tinnitus 
disabilities are not related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385, 4.85 (2007).  

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's February 2006 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
October 2006 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claim, and invited the veteran to send VA whatever evidence 
he had in his possession pertaining to his claim.  The letter 
failed to address what evidence was necessary with respect to 
the rating criteria or the effective date of an award for 
service connection.  Although the veteran has not raised any 
notice issues, the failure to provide complete, timely notice 
to the veteran raises a presumption of prejudice, so that VA 
has the burden to establish that the veteran was not, in 
fact, prejudiced by the inadequate notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by that flaw in the pre-
decisional February 2006 letter because the veteran was given 
that notice in April 2007, long before the appeal was 
readjudicated in the September 2007 statement of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a 
statement of the case or a supplemental statement of the case 
can be considered a readjudication of a claim after the 
issuance of proper notice); see also Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006).  Since the veteran had a 
meaningful opportunity to participate in the adjudication 
process, the veteran was not prejudiced by the delay in 
receiving all required notice.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  
In any event, since service connection was denied, any issues 
about implementation of an award for service connection have 
been rendered moot.   

In his October 2007 substantive appeal, the veteran argues 
that VA failed to give him proper notice that a private 
audiologist should have access to the veteran's claims file 
before making a nexus opinion because if had known that, he 
would have provided Ms. Gendreau with copies of his file 
before asking her to provide a medical nexus opinion.  The 
Board notes that this argument is inconsistent with the facts 
because the veteran obtained that opinion from Ms. Gendreau 
before he filed his claim.  VA had no duty to provide him 
with any kind of notice before his February 2006 claim was 
filed.  

But in any event, as discussed below, the Board noted that 
the facts relied upon by that audiologist contained only 
minor inconsistencies with the evidence in the claims file.  
Thus, unlike the reasoning in the statement of the case, the 
Board's rejection of the private audiologist's nexus opinion 
was not based on faulty facts, but her failure to address all 
of the relevant facts before her, as well as her failure to 
provide any rationale for her opinion.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (containing his service medical 
records), by obtaining his VA medical treatment records, and 
by conducting C&P examinations. 
The veteran's representative argues in its April 2008 brief 
that VA failed to assist the veteran in substantiating his 
combat service.  But, as indicated above, the Board has made 
a finding of fact that the veteran was exposed to loud combat 
noise during service.  Moreover, the Board found that his lay 
evidence of noise exposure was consistent with the military 
records in the claims file showing that he participated in 
each of the combat campaigns he identified in his lay 
statement.  Thus, no purpose would be served by searching for 
additional personnel records.  As discussed below, the issue 
here is not whether the veteran was exposed to noise during 
combat; the issue is whether the noise to which he was 
exposed produced an acoustical trauma injury.  Since a 
medical professional has provided competent, credible 
evidence that the veteran's current audiological disabilities 
are due to age rather than acoustical trauma, further 
evidence of the veteran's participation in combat could not 
change the outcome of this decision.  VA has met its duties 
to notify and to assist the veteran in this case.  

II.  Service connection claims

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service 
connection requires:  (1) existence of a current disability; 
(2) existence of a disease or injury during service; and (3) 
a nexus between the current disability and any injury or 
disease incurred in service.  See, e.g., Pond v. West, 12 
Vet. App. 341 (1999).   

As to the first requirement, special regulations exist to 
establish whether hearing loss is a disability for the 
purposes of service connection.  Hearing loss is a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test (controlled speech discrimination test) 
are less than 94 percent.  38 C.F.R. § 3.385.

The record shows that the veteran has been given audiometric 
tests three times since service.  In January 2006, the 
veteran was tested by the First Coast Hearing Clinic, Inc.  
The results of those audiometric tests are not included in 
the audiologist's report.  A compensation and pension (C&P) 
audiology examination was conducted in April 2006.  Although 
the scores from those tests were reported and are included in 
the record, the audiologist pointed out that the overall 
reliability of the test results was poor.  As a result, 
another C&P audiology examination was scheduled.  

At the October 2006 C&P audiology exam, the veteran's speech 
recognition scores were 100 percent for the right ear and 
84 percent for the left ear.  The puretone threshold test 
results for 500, 1000, 2000, 3000, and 4000 Hz were as 
follows:  for the right ear, 35 decibels (dB), 30 dB, 25 dB, 
30 dB, and 55 dB, respectively; and for the left ear, 40 dB, 
50 dB, 25 dB, 35 dB, and 50 dB, respectively.  For each ear, 
three of those frequencies has a score of 26 decibels or 
higher.  Accordingly, the veteran has an impaired hearing 
disability for purposes of service connection.  38 C.F.R. 
§ 3.385.  

And the October 2006 C&P audiologist's determination that the 
veteran currently has tinnitus is supported by the veteran's 
lay evidence.  Thus, the first element of service connection 
is met with respect to both claimed disabilities.  

As for the second requirement for service connection, the 
record shows that no such no injury or disease was incurred 
during service.  At the March 1941 induction examination, the 
veteran's whisper test hearing result was 20/20.  His WD AGO 
Form 100 (Separation Qualification Record) shows that he was 
a warehouse officer, receiving, issuing, keeping stock and 
inventory records, shipping of clothing and equipment to army 
troops in combat.  He also acted as Company Commander, 
investigating officer, surveying officer.  He operated a Post 
Exchange and Sales Store Commissary.  His military occupation 
specialties were listed as Warehouse Officer, Assistant Camp 
Quartermaster, and Commissary Officer.  

The veteran is competent to testify as to his exposure to 
loud noises during his active military service.  38 C.F.R. 
§ 3.159(a)(2) (competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience; it must be provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person); Falzone 
v. Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements 
about a person's own observable condition or pain are 
competent evidence); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994) (lay person competent to testify of the observable 
series of events leading to an injury).  The veteran has 
stated that he was exposed to loud noises during various 
combat operations in Casablanca, Sicily, throughout Italy 
(including the Rome-Arno campaign), in Southern France, and 
during the Rhineland campaign.  That information is 
consistent with the military history information on his 
WD AGO Form 53-98 (Military Record and Report of Separation; 
Certificate of Service).  But at his October 1945 separation 
examination, his whisper test results were recorded as 15/15 
for each ear.  Tinnitus is not noted on the separation 
examination report.  There is no evidence during service of 
complaints of, or treatment for, hearing loss or tinnitus.  
Thus, while exposure to loud combat noise is established by 
the veteran's lay evidence, the veteran's service records do 
not establish that he incurred an audiological injury or 
disease during service.  

A veteran is not limited to service medical records to 
establish an inservice injury or disease.  Service connection 
may be granted for a disease diagnosed after discharge when 
the evidence indicates it was incurred during service.  
38 C.F.R. § 3.303(d).  For example, inservice onset of a 
hearing disability and tinnitus disability can be established 
by using the presumption provisions of 38 C.F.R. § 3.309, 
which incorporates the timing provisions of 38 C.F.R. 
§ 3.307.  Those regulations provide that even if it is not 
otherwise established that a hearing loss or tinnitus was 
incurred in or aggravated during service, if the disability 
is manifested to a compensable degree of 10 percent or more 
within one year following service, inservice incurrence will 
be established.  No medical evidence in the record shows that 
the veteran's hearing loss was manifested so soon after 
discharge.  To the contrary, the veteran told the 
October 2006 audiologist that he had never been 
audiologically evaluated until January 2006, sixty years 
after service.   

As for tinnitus, the veteran reported to the October 2006 
audiologist that he first noticed tinnitus in 1942.  But the 
veteran had reported to the April 2006 C&P examiner that he 
had had tinnitus for 5 to 6 years.  Given that the reference 
to 1942 was described as when the veteran first noticed 
tinnitus (rather than when a recurrent disability had its 
onset) and that no tinnitus was noted on the contemporaneous 
record of the separation examination, the Board finds that 
the 1942 reference does not reflect chronic disability before 
separation from service.  The Board also finds that the 
response to the April 2006 C&P examiner that the veteran had 
had tinnitus from approximately 2000 more accurately 
describes the onset of a recurring tinnitus disability.  With 
an onset of tinnitus 55 years following service, the record 
does not establish that a compensable tinnitus disability was 
manifest within one year following service.  Neither a 
hearing loss nor tinnitus injury or disease are established 
under the presumption provisions of the regulations. 
38 C.F.R. §§ 3.307, 3.309.  

The veteran alleges that an inservice injury should be 
established on the basis of his lay evidence because he was 
exposed to combat noise.  He asserts that to deny service 
connection, VA must necessarily be implying that he is lying 
about his combat experiences.  But the Board makes no such 
credibility determination.  Nevertheless, in light of the 
rest of the evidence in the record, the veteran's lay 
evidence is not sufficient to establish an inservice combat 
injury.  

In the case of a veteran who engaged in combat with the enemy 
in active service during a period of war, notwithstanding the 
fact that there is no official record of such incurrence, VA 
shall accept satisfactory lay evidence as sufficient proof of 
inservice incurrence of a combat disease or injury alleged to 
have been incurred during such service, provided two 
conditions are met.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(b).  First, the claimed service must be consistent 
with the circumstances, conditions, or hardships of such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(b).  The 
veteran's military history shows that he was exposed to 
considerable combat noise as a participant in the various 
campaigns from North Africa to Germany.  

Second, service connection is not appropriate if rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) 38 C.F.R. § 3.304(b).  Here, there is clear and 
convincing medical evidence that the veteran did not incur a 
hearing loss or tinnitus injury during service.  Moreover, 
the same evidence to establish the lack of inservice injury 
also establishes that there is no relationship between the 
veteran's inservice noise exposure and his current hearing 
loss disability and his tinnitus.  

The October 2006 C&P audiologist provided a medical opinion 
that it was less likely as not that the veteran's hearing 
loss disability and tinnitus were related to acoustic trauma 
from his military service.  The audiologist's report includes 
several reasons to support her conclusion.  

First, she noted the length of time between the claimed 
acoustic trauma and the examination.  This is supported by 
the veteran's report that he never was audiologically 
evaluated until the January 2006 private audiology 
examination and the Board's finding that his tinnitus had its 
onset 55 years after service.  

Second, the October 2006 C&P audiologist pointed out that 
there was a lack of complaint, claim, or documentation of 
either hearing loss or tinnitus in the record.  
The veteran objects to this rationale, asserting that there 
is no time limit for bringing an initial claim so that the 
fact that he filed his claim 60 years after service should 
not be considered significant.  But the lack of evidence of 
the chronicity and continuity of the claimed disorders 
constitutes negative evidence that a relationship exists 
between the current disability and military service.  
38 C.F.R. § 3.303(b) (chronicity and continuity); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses negative evidence, 
i.e., the lack of evidence is itself evidence).  And the 
veteran filed several claims over the years without ever 
mentioning any audiological disability.  There also is no 
audiological complaints in his VA medical treatment records.  
This evidence (or more accurately, the lack of evidence) thus 
supports the C&P examiner's conclusion that the current 
audiological disabilities are not related to the veteran's 
military service.  

Third, the October 2006 audiologist noted the relationship 
between the incidence of presbycusis and the veteran's age 
(90 years old at the time of the examination).  See Dorland's 
Illustrated Medical Dictionary (30th ed. 2003) at p. 1503 
(presbycusis is defined as a progressive, bilaterally 
symmetric perceptive hearing loss occurring with age).  
Fourth, the examiner explained that the configuration of 
hearing loss was not consistent with that typically 
associated with noise exposure.  The veteran argues in his 
substantive appeal that the audiologist was preoccupied with 
his age and her statement about the typical configuration of 
hearing loss associated with acoustic trauma is not a 
scientifically proven fact that is indisputable.  

But the October 2006 C&P examiner recorded the veteran's 
relevant history, conducted appropriate audiological tests, 
included the results of those tests in her report, provided a 
nexus opinion based on that information, and explained her 
rationale.  As a licensed audiologist, the October 2006 
examiner is a medical professional competent to provide 
medical judgments as to the etiology of the veteran's 
audiological disabilities.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence is provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements, or opinions).  And since the 
veteran failed to assert any specifically identified 
challenges to her competence, VA is entitled to rely on the 
competence of the C&P audiologist.  Cox v. Nicholson, 20 Vet. 
App. 563 (2007).  

At the October 2006 C&P examination and the April 2006 C&P 
examination, the veteran reported that after service, he had 
worked without hearing protection around loud machines when 
he worked for the United States Post Office.  The 
October 2006 C&P examiner included that information in her 
report.  In his substantive appeal, the veteran admits that 
he should have been clearer about his occupational noise 
exposure.  Now, he states that he was exposed to loud noise 
without hearing protection at that job for only six months 
before being promoted to a management position that removed 
him from all acoustic trauma.  But since the October 2006 
examiner concluded the veteran's hearing loss and tinnitus 
were related to his age rather than the result of acoustic 
trauma, the veteran's clarification concerning occupational 
acoustic trauma could not change the examiner's nexus 
opinion.  

The record contains a nexus opinion to support the veteran's 
claim.  The veteran submitted a January 2006 hearing 
evaluation report by Audiologist Jodi Gendreau of First Coast 
Hearing Clinic, Inc.  Ms. Gendreau recorded the veteran's 
description of noise exposure that contains only minor 
inconsistencies with the evidence of record.  (Ms. Gendreau 
recorded the veteran's active service as beginning in 1940 
rather than 1941, and she was not aware of his post-service 
exposure to loud machines for six months.)  Although she 
conducted audiological tests, she did not include the data 
from those tests in her report.  It is thus not clear that 
the tests she conducted are of the type required under VA 
regulations for purposes of evaluating a hearing impairment 
disability.  38 C.F.R. § 4.85(a).  Nevertheless, as discussed 
above, since she is an audiologist, she is competent to 
provide an etiological opinion as to the veteran's hearing 
loss and tinnitus.  Her opinion was that the sensorineural 
component to this hearing loss and tinnitus were more likely 
than not to have been caused by excessive exposure to noise, 
such as during his military career.  She provided no 
rationale whatsoever to support her opinion.  She did not 
discuss the veteran's age. She did not discuss the length of 
time between his military exposure to noise and the onset of 
his disabilities.  Indeed, she did not address the onset of 
either disability in her report.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Here, both 
audiologists are competent to provide medical opinions.  But 
for several reasons, the Board rejects the report of the 
January 2006 private audiologist.  First, she did not provide 
her test results, making it impossible to review the data 
upon which her opinion is based. Second, since she provided 
no rationale for her conclusion, her logic underlying that 
conclusion is not subject to review.  Third, she failed to 
discuss relevant factors that were before her (as evidenced 
in her report), such as the veteran's age and the length of 
time during which there is no evidence of an audiological 
impairment.  

On the other hand, the October 2006 C&P examiner's report is 
very complete.  She reported her test data and gave five 
explicit reasons to support her conclusion, four of which are 
supported by evidence in the record.  (As discussed above, 
she relied on incomplete information supplied at the time of 
the examination by the veteran with respect to his post-
service occupational noise exposure, but since she found the 
veteran's current audiological disabilities are not related 
to acoustic trauma, the opinion would not have been different 
had the information been complete.)  She also addressed 
several relevant factors in her opinion.  The Board assigns 
significantly greater weight to this report than to the 
private audiologist's report. 

Accordingly, notwithstanding the veteran's considerable 
exposure to loud, combat noise during service, the veteran 
did not any incur an acoustical trauma injury during service.  
So, when all of the evidence of record is examined, the 
second requirement for service connection is not established 
on this record.  And that same evidence also establishes that 
there is no relationship between the veteran's active 
military service and his current hearing loss or his current 
tinnitus.  As a result, service connection cannot be granted.  

The veteran relies heavily on Hensley v. Brown, 5 Vet. App. 
155 (1993) to argue that service connection: (1) cannot be 
precluded because no audiological disability was documented 
during service; and (2) must be granted on the basis of his 
exposure to combat noise during service.  But the veteran 
misapprehends that case.  

In Hensley, the Court of Appeals for Veterans Claims noted 
that service connection cannot be precluded solely on the 
basis that there are no inservice records establishing a 
hearing disability during service.  Hensley, 5 Vet. App. at 
158.  But here, while the lack of inservice evidence is 
relevant to whether the veteran incurred an injury during 
service, the compelling evidence of record is the medical 
professional's competent, credible opinion that the veteran's 
current audiological disabilities are not related to the 
veteran's noise exposure during active service.  

Moreover, the veteran overstates the holding in Hensley by 
implying that exposure to combat military noise requires a 
grant of service connection.  In that case, the court of 
appeals determined that because there was evidence of 
significant noise exposure during service and a medical 
opinion that the veteran's hearing loss was related to noise 
exposure, a medical opinion for the purpose of establishing 
etiology of the hearing loss was required; the court of 
appeals did not determine that such evidence established 
service connection.  Hensley, 5 Vet. App. at 163-164.  Here, 
based on the veteran's lay evidence of military noise 
exposure and his private audiologist's opinion connecting his 
current hearing and tinnitus disabilities to that noise 
exposure, VA obtained a medical opinion that established the 
etiology of the audiological disabilities as related to age 
rather than to noise exposure.  The October 2006 C&P examiner 
looked at the pattern of hearing loss and the veteran's 
history of noise exposure and concluded that they were not 
related.  Thus, the Board's analysis is consistent with 
Hensley.  

The veteran apparently believes that exposure to loud noise, 
especially combat noise, necessarily causes hearing loss and 
tinnitus.  But, notwithstanding the sincerity of his belief, 
as a lay person, the veteran is not competent to provide an 
opinion as to the etiology of his audiological disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In this regard, the veteran asserts that all of the 
evidence has been supportive of his claim.  He believes that 
the only way in which reasonable doubt could be resolved 
against him is for VA to work vigorously to deny the claim.  

But, as discussed above, the only evidence in favor of the 
veteran's claim was his lay evidence of combat noise exposure 
(which has been established) and an audiologist's opinion 
that was rejected for failure to address all relevant facts 
and for failure to provide any rationale for the opinion.  
Given the inservice records that contain no complaints or 
treatment for audiological disabilities, the lack of evidence 
showing a disability until 55 years after service, the 
veteran's age, and the opinion of an audiologist, who found 
no relationship between his hearing loss and tinnitus and his 
military service, the preponderance of the evidence is 
against the claims and service connection must be denied.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


